Title: To Thomas Jefferson from Albert Gallatin, 12 March 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                12 Mch. 1806
                            
                        
                        The President of the U.S. is respectfully requested to put his approbation to the enclosed art. of agreement. He has already approved one which is in the hands of
                                Hartshorne. This is the counterpart which is to remain in our
                            files—
                        
                            A. G.
                        
                    